DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 03/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,595,443 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter/ Reasons for Allowance
Claims 1-8 and 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features claimed, specifically but not limited to, "a P-metal gate electrode extending over the isolation region, wherein the P-metal gate electrode comprises a first function metal and a TiN layer doped with a first material; and an N-metal gate electrode extending over the isolation region, wherein the N-metal gate electrode comprises a second function metal and a TiN layer doped with a second material different from the first material, a portion of the P-metal gate electrode is between a portion of the N-metal gate electrode and the substrate, and a portion of the TiN layer doped with the second material is 
With regards to claim 15, none of the prior art teaches or suggests, alone or in combination, all of the structural features claimed, specifically but not limited to "a P-metal gate electrode extending over the isolation region, wherein the P-metal gate electrode comprises a first function metal, a TaN layer, and a nitrogen rich TiN; and an N-metal gate electrode extending over the isolation region, wherein the N-metal gate electrode comprises a second function metal and a TiON layer, a region of the TaN layer is between a first portion of the N-metal gate electrode and the substrate, and a second portion of the N-metal gate electrode is between the region of the TaN layer and the substrate," in the combination required by the claim.
With regards to claim 21, none of the prior art teaches or suggests, alone or in combination, all of the structural features claimed, specifically but not limited to "a P-metal gate electrode extending over the isolation region, wherein the P-metal gate electrode comprises a first function metal, a TaN layer containing fluorine or oxygen, and a TiN layer containing fluorine or oxygen; and an N-metal gate electrode extending over the isolation region, wherein the N-metal gate electrode comprises a second function metal and a TiN layer, a region of the TaN layer is between a first portion of the N-metal gate electrode and the substrate, and a second portion of the N-metal gate electrode is between the region of the TaN layer and the substrate," in the combination required by the claim.
Claims 2-8, 16-20 and 22-26 are allowed by virtue of their dependencies on claim 1, 15 and 21.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. [US 2016/0293490 A1] disclose  a semiconductor substrate having a first region and a second region over an isolation region. The device includes a first and second gate separated by metal layers TiN and Ti. Chen et al. does not disclose a portion of the P-metal gate electrode is between a portion of the N-metal gate electrode and the substrate.
Yu et al. [US 8,816,439 B2] discloses a semiconductor substrate having a first region and a second region over an isolation region. The device includes a first and second gate separated by first type conductive layer.  Yu et al. does not discloses disclose a portion of the P-metal gate electrode is between a portion of the N-metal gate electrode and the substrate.
Chuang et al. [US 2013/0126977 A1] discloses a semiconductor substrate having a first region and a second region over an isolation region. The device includes a first and second gate separated by work function metal layer .  Chuang et al. does not disclose a portion of the P-metal gate electrode is between a portion of the N-metal gate electrode and the substrate or a region of the TaN layer is between a first portion 
Chew et al. [US 2012/0074475 A1] discloses a semiconductor substrate having a first region and a second region over an isolation region. The device includes a first and second gate separated by work function metal layer .  Chew et al. does not discloses disclose a portion of the P-metal gate electrode is between a portion of the N-metal gate electrode and the substrate or a region of the TaN layer is between a first portion of the N-metal gate electrode and the substrate, and a second portion of the N-metal gate electrode is between the region of the TaN layer and the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891